Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 18, 2016.  The amendment received 7/11/22 has been entered and claims 1, 2, 5-13, 21-23, 29-36 are currently pending in this application.  The "Currently Amended" indicator for claim 29 is queried as the claim is not amended.
   
A reading of the specification reveals the point of novelty resides in extracting desired terpenes from cannabis with a cold trap system where a vacuum is applied at ambient temperature (key) as in conventional vacuum distillation to volatilize terpenes which are then condensed (step 1(d)) in multiple chambers.  In this fashion, terpenes are not decomposed by high temperatures.  However, this has not been clearly claimed and no specific results are clearly claimed.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, 21-23, 27, 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Robertson and Humphreys in view of each of Zu, Ye, and Bavan.
Robertson (10,967,018) entitled "Methods for Extraction and Isolation of Isoprenoid and Terpene Compounds from Biological Extracts" teaches a multi-step method of extracting terpenes from cannabis including tetrahydrocannabiolic acid (THCA).  In column 3 third paragraph, extracting terpenes from cannabis plant material is described where the plant material is first macerated, chilled in a solvent extraction chamber with propane, filtered, the propane is recovered leaving behind the extract including terpenes.  The extract is then placed into a temperature controlled chamber, subjected to a vacuum, and further purified.  The terpene rich supernatant is then separated.  In column 5 second full paragraph, the vacuum is at a temperature of 21 – 60 degrees C. and at a pressure of less than one atmosphere.  The terpenes are separated from other substances.  In column 6 lines 46-47 the separated terpenes may be used directly.  See the claims.
Humphreys (2017/0360861) entitled "Methods for Extracting Target Compounds from Cannabis" teaches in paragraphs 10, 11 and 12, extraction conditions for isolating terpenes from cannabis with various solvents at cold temperatures.  When using supercritical CO2 at temperatures above zero degrees C., some of the more volatile constituent terpene compounds will be lost, destroyed, or otherwise unobtainable.  Flavonoids are discussed in paragraph 53.  In paragraph 108 many terpenes are listed including caryophyllenes.  In paragraphs 109-117 many terpenes are listed.  On page 9 column 1 an extraction is described where there is a solvent extraction at or below -40 degrees C, then heating to a maximum of 60 degrees C. to remove the solvent, then a rotary evaporator with a vacuum and heat to a minimum temperature to remove all the solvent.  On page 22 Example 1 teaches filtration under vacuum and removing remaining solvent with rotary evaporation where the conditions are listed in Table 1 according to the solvent to be removed.  Terpene yields are discussed in paragraph 157.
The claims differ from the above references in that they recite the vacuum distillation temperatures are less than about 95 degrees F. specifically, and details about the condensing chambers to receive the terpenes.  The compounds extracted are inherent in the starting materials being extracted.
Zu (CN 102309412) entitled "Low Temperature Boiling Decocting (Extracting) Machine" machine translation provided, teaches low temperature vacuum distillation avoiding thermal decomposition of unstable plant components, see paragraph 5.  In paragraph 28 the vacuum is applied to a solution below 100 degrees (presumably C.), usually 50 – 100 degrees C.  In paragraph 43 the condensing step is described where it may be air cooled, water cooled or a cooling medium related to the condensation tank.
Ye (CN 102827697) entitled "Method for Preparing Camellia assamica Essential Oil" machine English translation provided, teaches in paragraph 18, plant material is vacuum distilled at 90 degrees C., the separate fractions are cooled to room temperatures and the oil liquid is extracted.
Bavan (IN 2009/KO00047) entitled "An Improved Process to Recover Volatiles from Tea Extract" teaches on page 5, a method of extracting volatile components from tea leaves where they pass through a flash evaporator under partial vacuum, heated at 85 – 95 degrees C., chilled, condensed, and components are recovered.  On page 2 third paragraph the desired components are readily degraded by heat.  On page 4 first full paragraph this is accomplished by vacuum distilling and then chilling the vapors.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform a negative pressure extraction at less than about 95 degrees F. in view of each of Robertson and Humphreys who teach cold vacuum extractions where the desired extracted product is transported to a chamber at a temperature less than about 35 degrees C. to recover temperature sensitive components, because each of Zu, Ye, and Bavan teach extracting plant materials under vacuum and then condensing and recovering temperature sensitive components at a lower temperature.  It is known that the terpenes of the present invention are degraded by high temperatures and to extract the desired terpenes under vacuum at low temperatures is conventional in this art.  After vaporizing desired components, to then chill the vapors to condense them is also conventional in distillation in general.  
Regarding claim 7 directed to solvents, the references cited herein teach a number of different solvents that may be employed in extract terpenes from cannabis.  Regarding claim 8 directed to winterizing prior to extracting, this step is conventional in this art and is not further considered here.  Regarding claim 9 directed to two chambers, supercritical extractions may employ multiple chambers for condensing.  Claim 11 directed to water in the extraction is conventional in solvent extractions.  Regarding claims 21-23 directed to multiple chambers, both rotovaping and supercritical extracting may employ multiple "runs" or separate chambers to recover separate products under varying conditions.  Regarding claims 27, 29-31 directed to terpenes, the above references list terpenes extracted from cannabis and include some of those claimed.  Regarding new claim 34 directed to an essence or essential oil of cannabis, extraction of leaf material to obtain such oils is not novel and would be performed by the methods taught in the cited references.  Regarding claim 35 directed to a solventless extraction, direct volatilization of the plant material is taught in the references cited.

Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicants response argues that Robertson and Humphreys show extraction steps different from those of the present invention and are not directed to extract targeted compounds from cannabis.  Zu employs temperatures above those of the present invention and does not teach direct volatilization.  The Daley Declaration states an inventive step of the present invention is direct terpene isolation from the vapor phase.  Ye performs the opposite of the present invention where Ye captures compounds by lowering the boiling point of the compounds with reduced pressure.  Bavan is similar to Zu and Ye.  
It is the examiner's position that arguments presented would be more convincing if the features argued were claimed.  Note the title of Robertson, "Methods for Extraction and Isolation of Isoprenoid and Terpene Compounds from Biological Extracts."  Further, Robertson teaches cold vacuum separation of terpenes.  Likewise, Humphreys teaches isolating terpenes at cold temperatures.  Zu teaches vacuum at 50 – 100 degrees C.  The present claims do not require direct terpene isolation from the vapor phase.  And like Ye, the present claims lower the boiling point of the compounds with reduced pressure.  It is noted that the claims of 16/398,190 are directed to a solventless system and not a method of producing with a solvent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-13, 21-23, 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 2 and all occurrences, "selective chemical compounds" is not understood in context as compounds are not selective.  In claim 1 line 15 and all occurrences, "where" does not provide a location.  In claim 1(d)(ii) line 1, "nonselective" is not understood as compounds are not nonselective.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RALPH J GITOMER/Primary Examiner, Art Unit 1655